DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ROBERT D. CUMMINGS,
                            Appellant,

                                    v.

                         NICOLE CUMMINGS,
                              Appellee.

                              No. 4D18-456

                           [October 31, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Janis    B.    Keyser,    Judge;   L.T.    Case    No.
502016DR009124XXXXMB.

   Robert D. Cummings, North Port, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (“When there are issues of fact the appellant
necessarily asks the reviewing court to draw conclusions about the
evidence. Without a record of the trial proceedings, the appellate court
can not properly resolve the underlying factual issues so as to conclude
that the trial court’s judgment is not supported by the evidence or by an
alternative theory. Without knowing the factual context, neither can an
appellate court reasonably conclude that the trial judge so misconceived
the law as to require reversal.”).

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.